In this action relator has invoked the original jurisdiction of this court to obtain a writ of mandamus against the Court of Appeals for Franklin County and the clerk thereof, requiring respondents to file and docket an appeal, certain pleadings, exhibits, assignment of errors and briefs, and to correct journal entries.
The case is presented on demurrer to the petition.
A writ of mandamus may not be invoked as a substitute for the remedy of appeal, and, it not appearing from the facts alleged in the petition that the relator does not have an adequate remedy by appeal, the demurrer is sustained and the writ denied.
Writ denied.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TAFT and FAUGHT, JJ., concur. *Page 238